Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Receipt is acknowledged of the Information Disclosure Statement filed November 12, 2020, December28, 2020. The Examiner has considered the references cited therein to the extent that each is a proper citation. Please see the attached USPTO Form 1449.
	
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tina G. Yina Sowatzke on 03/05/21.

The application has been amended as follows: cancel claims 14 and 32. Rejoin claim 12-13.
Amend claim 1 as follows 

Claim 1 (Currently amended): A method of controlling microbial fouling in a water system comprising: providing a fouling control composition into a water system to generate a treated water system, wherein the fouling control composition comprises a compound or its salt and one or more fouling control composition agents;
wherein the compound or its salt comprises formula (i) 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, (ii) 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, (iii) 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
, (iv) 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, or a combination thereof, 
    PNG
    media_image5.png
    474
    922
    media_image5.png
    Greyscale

wherein X is NH or O; 
R11 is R1 or R1-Z-(CH2)m-; m is an integer of 1-4; R1 is an unsubstituted or substituted, linear or branched C1-C30 alkyl, cyclic alkyl, alkenyl, or alkynyl group;
R2 is H, CH3, or an unsubstituted, linear or branched C2-C10 alkyl, alkenyl, or alkynyl group; 
R3 is absent or an unsubstituted, linear or branched C1-C30 alkylene group;
Y is -NR4R5R6(+); R4, R5, and R6 are independently a C1-C10 alkyl group;
R7 is H or alkyl; and 
R8 is alkyl, or -(CH2)k-O-alkyl, wherein k is an integer of 1-30; and
l, m, n, o or p is an integer of 1-100, and k in formula (i) is an integer of 1-100.

Allow claims 1, 8-13 and 15-31.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIRLEY V GEMBEH/
Primary Examiner, Art Unit 1615                                                                                                                                                                                                        3/5/2021